NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 SERGIO OSEGUERA-SALCE, AKA                        No.   14-71500
 Sergio Salce Oseguera, AKA Sergio
 Oseguera-Salch, AKA Sergio Osegura,               Agency No. A092-029-292
 AKA Sergio Salce Osegura, AKA Salce
 Oseguera Sergio,
                                                   MEMORANDUM *
                  Petitioner,

   v.

 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Sergio Oseguera-Salce, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions

of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Oseguera-Salce’s motion as

untimely, where the motion was filed more than one year after the agency’s final

order, see 8 C.F.R. § 1003.2(c)(2) (setting a 90-day filing deadline for motions to

reopen), and Oseguera-Salce failed to establish changed circumstances in Mexico

to qualify for the regulatory exception to the filing deadline, see 8 C.F.R. §

1003.2(c)(3)(ii).

      Contrary to Oseguera-Salce’s contention, the BIA did not err in not

addressing Oseguera-Salce’s competency in the order under review, where the IJ

had addressed competency under Matter of M-A-M-, 25 I.&N. Dec. 474 (BIA

2011), during his underlying proceedings, the medical evidence submitted with the

motion did not show a material change since the IJ hearing, and the BIA

considered the new medical evidence as it related to his eligibility for relief, 8

C.F.R. § 1003.2(c)(1).

      Finally, Oseguera-Salce’s contentions that the BIA ignored arguments raised

in his motion or did not follow proper criteria in denying his motion are not




                                           2                                     14-71500
supported by the record. See Najmabadi, 597 F.3d at 990.

      PETITION FOR REVIEW DENIED.




                                       3                   14-71500